*197OPINION OF COURT.
The following is taken, verbatim, from the opinion.
RICHARDS, J.
The record discloses that no service was made on the defendant Schlachter within the two-year period fixed by 10772 GC., and no summons was served on him until about six months after the expiration of such period. It is. urged, however, that by virtue of the provisions of 11230 GC., the service made on his co-defendant, Entsminger, saved the right of action as to him.
The argument is that Schlachter. and Ent’s-minger were “united in interest” within the meaning of that statute. According to the averments of the petition they were not conspiring or acting designedly in concert to bring about the collision which resulted in the injury to the decedent, for they were driving separate vehicles in opposite directions. McCord v. McCord, 104 Ohio St. 274; Moore v. Chittenden, 39 OS. 563.